Citation Nr: 1815678	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for compensation purposes for a dental injury.

2.  Entitlement to service connection for compensation purposes for a dental injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1970 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Newington, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's petition to reopen his claim for service connection for compensation purposes for broken teeth now claimed as lost teeth. 

The Veteran testified before a Decision Review Officer during an October 2014 hearing at the Hartford, Connecticut RO and before the undersigned Veteran's Law Judge during a November 2017 videoconference hearing.  Transcripts are of record. 

The Board notes that a claim for service connection for a dental injury is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  A January 2013 letter to the Veteran indicates that this claim was referred to West Haven VA Medical Center for an eligibility determination, but there are no documents of record indicating this claim was adjudicated.  See 38 C.F.R. § 3.381, 17.161 (2017).  To the contrary, the Veteran stated in his September 2013 Notice of Disagreement and at his October 2014 and November 2017 hearings that he is seeking service connection for treatment purposes, indicating that a decision was not rendered on this matter.  Additionally, the Board notes that the Veteran raised the issue of reimbursement for dental expenses in correspondence enclosed with the Veteran's claim dated January 2013, but there are no documents of record indicating it has been adjudicated.  As the issues of entitlement to service connection for treatment purposes for a dental injury and reimbursement for dental expenses have not been adjudicated by the RO, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).

Although the Veteran initially claimed service connection for broken teeth now claimed as lost teeth, dental records demonstrate that the scope of this claim should be construed more broadly as a dental injury.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue accordingly.

The issue of entitlement to service connection for compensation purposes for a dental injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed May 2009 rating decision, the Hartford, Connecticut RO denied service connection for compensation purposes for broken teeth. 

2.  Since the May 2009 rating decision, the Veteran submitted new evidence that relates to previously unestablished elements of the claim and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied service connection for compensation purposes for broken teeth is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

2.  New and material evidence sufficient to reopen the claim for entitlement to service connection for a dental injury has been received.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Board is granting the Veteran's petition to reopen his claim.  Therefore, no further discussion regarding VCAA notice or assistance duties is required. 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review it.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the new evidence relates specifically to the reason why the claim was last denied.  Instead, it should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  
In December 2008, the Veteran brought a claim for service connection for compensation purposes for broken teeth that was denied in an April 2009 rating decision.  The denial was confirmed and continued in a May 2009 rating decision rendered after additional evidence was submitted.  Evidence available at that time included service medical and dental records as well as post-service dental records dated up to 2009.  In issuing its denial, the RO explained that the Veteran broke his #7, #8 and #9 teeth during service, but broken teeth is not considered a disability for VA purposes unless the lost masticatory surface cannot be replaced by a suitable prosthesis, which was not shown in this case.  The Veteran did not file a timely Notice of Disagreement and the rating decision became final in May 2010, one year after the May 2009 decision was issued.  

Evidence received subsequent to the May 2009 rating decision includes additional dental records from June 2010 indicating bone loss associated with the Veteran's #7 tooth and a chronic infection associated with his #8 tooth.  
  
This evidence is new, as it was not received by the RO in May 2009 when the prior final decision was rendered.  Presumed credible, this evidence indicates that the Veteran may have suffered bone loss through trauma or disease and, as such, that the Veteran's loss of teeth may be compensable under VA regulations.  38 C.F.R. § 4.150, Diagnostic Code (DC) 9913 (compensation for loss of teeth is available if there is bone loss through trauma or disease, such as osteomyelitis); see also Simington v. West, 11 Vet. App. 41 (1998) (compensation is available for loss of teeth, but only if such is due to loss of substance of body of maxilla or mandible).  Accordingly, this evidence raises a reasonable prospect of substantiating the Veteran's claim and it at least triggers VA's duty to assist by providing a medical examination. 

For these reasons, the Board finds that new and material evidence sufficient to reopen the Veteran's claim for service connection for compensation purposes for a dental injury has been received, and the claim is reopened.  See 38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is necessary prior to rendering a decision on this matter.

ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for compensation purposes for a dental injury is granted. 


REMAND

Although the Board regrets the additional delay, the Veteran's claim must be remanded for further development. 

With regard to dental disabilities or injuries, VA compensation is only available for certain types of conditions.  38 C.F.R. § 4.150.  Compensation is available for loss of teeth, but only if such is due to loss of substance of body of maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  In such cases, bone loss through trauma or disease, such as osteomyelitis, must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, DC 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by a suitable prosthesis.  38 C.F.R. § 4.150, DC 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease can be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161, but not for purposes of compensation.  38 C.F.R.§ 3.381(a).

As discussed above, dental records indicate that the Veteran experienced bone loss associated with the Veteran's #7 tooth and a chronic infection associated with his #8 tooth, both of which were broken while the Veteran was on active duty.  However, without more information as to the nature and extent of the bone loss and its relation to the infection, the Board is unable to determine whether the Veteran's loss of teeth is compensable and related to service.

VA must provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, and the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is low.  McLendon, 20 Vet. App. at 83.  Here, an examination is necessary to determine whether the Veteran suffers from a dental condition that is compensable by VA and whether any such condition is linked to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental examination.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a dental condition manifested by bone loss due to trauma or disease (as opposed to the alveolar process/ periodontal disease) that had its onset during, or is otherwise related to, active military service.  

The examiner should comment on the following:

(a)  The Veteran's 1973 motorcycle accident that resulted in the loss of his front teeth; 

(b)  Notations in the Veteran's service treatment records indicating that his #7, #8 and #9 teeth were broken during service; and
(c)  The Veteran's post-service dental records from June 2010 indicating bone loss associated with his #7 tooth and a chronic infection associated with his #8 tooth.    

All opinions reached should include a thoroughly explained rationale.

2.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ must readjudicate the claim that has been remanded.  If any benefit sought in connection with the remanded claim is denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


